OPINION OF THE COURT
BEN C. WILLIS, Circuit Judge.
THIS CASE came before the Court at hearing on October 21, 1982, on Defendants’ Motion to Dismiss, and upon consideration:
1. The Court is of the opinion that the Plaintiffs are entitled to a ruling under Chapter 86, Florida Statutes, as to the allegations of the complaint relating to the First Amendment to the United States *14Constitution, and the corresponding provisions of the Florida Constitution, and also as to Section 11.142, Florida Statutes. Accordingly, the Defendants’ Motion to Dismiss as to these issues is hereby DENIED.
2. As indicated at hearing, the Court is of the opinion that the remaining provisions of law cited by Plaintiffs are not applicable under the circumstances alleged in the complaint.
3. In accordance with Rule 1.260(d) of the Florida Rules of Civil Procedure, the newly-elected Speaker of the House, H. Lee Moffitt, and President of the Senate, Curtis Peterson, are hereby substituted as parties defendant. The Clerk is directed to amend the caption accordingly.
4. Defendants shall file and serve their answers to the Complaint as indicated in Paragraph 1 above within 30 days of this Order.